Uribe v Pronto Gas Heating Supplies, Inc. (2015 NY Slip Op 04948)





Uribe v Pronto Gas Heating Supplies, Inc.


2015 NY Slip Op 04948


Decided on June 11, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 11, 2015

Tom, J.P., Renwick, Andrias, Manzanet-Daniels, Kapnick, JJ.


15408 22713/12

[*1] Andres Uribe, Plaintiff-Respondent,
vPronto Gas Heating Supplies, Inc., et al., Defendants-Appellants.


The Law Offices of Edward M. Eustace, White Plains (Christopher M. Yapchanyk of counsel), for appellants.
Weiss & Rosenbloom, P.C., New York (Erik L. Gray of counsel), for respondent.

Order, Supreme Court, Bronx County (Lizbeth Gonzalez, J.), entered December 17, 2014, which, in an action for personal injuries sustained in a motor vehicle accident, granted plaintiff's motion for partial summary judgment on the issue of liability, unanimously affirmed, with costs.
There is no dispute that defendants' truck failed to stop at a red traffic light, and hit the side of plaintiff's vehicle as he was driving through the intersection with a green light in his favor. Defendant driver testified that he was unable to stop the truck in time to avoid the collision, because a bottle had become stuck under the brake pedal, so that he had to use the emergency brake. Defendant driver's failure to yield the right of way to plaintiff in violation of Vehicle & Traffic Law § 1142 established his negligence (see Pace v Robinson, 88 AD3d 530 [1st Dept 2011]). Plaintiff, who averred that he was driving at the speed limit, and "who had the right-of-way, was entitled to anticipate that other vehicles would stop at the red lights against them, and he had no duty to watch for and avoid one that failed to do so" (Tiefenthaler v Islam, 66 AD3d 588, 589 [1st Dept 2009]).
Defendants' speculation concerning what plaintiff might have been able to do to avoid the accident is insufficient to raise an issue of fact (see id.).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 11, 2015
CLERK